 

Exhibit 10.1

 

[g201602102108005083124.jpg]

 

DATED

2015

 

(1) QUOTIENT BIOCAMPUS LIMITED (the Employer)

AND

(2) MW HIGH TECH PROJECTS UK LIMITED (the Contractor)

 

 

AGREEMENT

relating to the Phase One Life Sciences Production

Facility

 

 

 

 



Page 1 of 18

--------------------------------------------------------------------------------

 

 

 

Articles of Agreement

 

 

 

 

 

This Agreement is made the

 

2015

 

 

 

 

 

 

Between

 

The Employer

Quotient Biocampus Limited

 

 

 

 

 

 

(Company No. SC514165)(1)

 

 

of/whose registered office is at Douglas Building, Pentlands Science Park,
Midlothian, EH260PL

 

 

 

 

 

 

And

 

The Contractor

MW High Tech Projects UK Limited

 

 

 

 

 

 

(Company No. 51 79071)(1)

 

 

of/whose registered office is at c/o Burges Salmon, 10th Floor, 6 New Street
Square, London, EC4A 3BF

 

 

 

For the purpose of these Contract Documents the term Conditions means the JCT
Design and Build Contract 2011 which is incorporated by reference.

 

 

[1]

Where the Employer or Contractor is neither a company incorporated under the
Companies Acts nor a company registered under the laws of another country,
delete the references to Company number and registered office. In the case of a
company incorporated outside England and Wales, particulars of its place of
Incorporation should be inserted immediately before its Company number. As to
execution by foreign companies and matters of jurisdiction, see the Design and
Build Contract Guide.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Page 2 of 18

--------------------------------------------------------------------------------

 

 

 

Recitals

 

 

 

 

 

Whereas

 

 

 

First

 

the Employer wishes to have the design and construction of the following work
carried out[2]:

 

 

 

 

 

Design, construction and fit out of Phase One Life Sciences Production Facility

 

 

 

 

 

 

 

 

 

 

 

at Plot 3, Bio Campus, Bush Lane, Gowkley Moss, Penicuik, Midlothian, EH26. OPZ

 

 

 

 

 

 

(‘the Works’)

 

 

 

 

 

and the Employer has supplied to the Contractor documents showing and describing
or otherwise stating his requirements (‘the Employer’s Requirements’);

 

 

 

Second

 

in response to the Employer’s Requirements the Contractor has supplied to the
Employer:

 

 

 

 

 

·     documents showing and describing the Contractor’s proposals for the design
and construction of the Works (the Contractor’s Proposals’); and

 

 

 

 

 

·     an analysis of the Contract Sum (‘the Contract Sum Analysis’);

 

 

 

Third

 

the Employer has examined the Contractor’s Proposals and, subject to the
Conditions, is satisfied that they appear to meet the Employer’s
Requirements[3];

 

 

 

Fourth

 

for the purposes of the Construction Industry Scheme (ClS) under the Finance Act
2004, the status of the Employer is, as at the Base Date, that stated in the
Contract Particulars;

 

 

 

Fifth

 

the division of the Works into Sections is shown in the Employer’s Requirements
or in such other documents as are identified in the Contract Particulars[4];

 

 

 

Sixth

 

where so stated in the Contract Particulars, this Contract is supplemented by
the Framework Agreement identified in those particulars;

 

 

 

Seventh

 

the Supplemental Provisions identified in the Contract Particulars apply;

 

[2]

State nature and location of intended works.

[3]

Where the Employer has accepted a divergence from his requirements in the
proposals submitted by the Contractor, the divergence should be removed by
amending the Employer’s Requirements before the Contract is executed.

[4]

Delete the Fifth Recital if the Works are not divided into Sections.

 

 

 



Page 3 of 18

--------------------------------------------------------------------------------

 

 

Articles

 

 

 

Now it is hereby agreed as follows

 

 

 

Article 1: Contractor’s obligations

 

 

 

The Contractor shall complete the design for the Works and carry out and
complete the construction of the Works in accordance with the Contract
Documents.

 

 

 

Article 2: Contract Sum

 

 

 

The Employer shall pay the Contractor at the time and in the manner specified in
the Conditions the sum of the Prime Cost, the Management Fee and any other
amounts due to the Contractor from the Employer in accordance with the
Conditions

 

 

 

The Contractor has prepared budget estimate for the Works in the VAT-exclusive
sum of:

 

 

 

£15,216,504.23 (‘the Contract Sum’)

 

 

 

Article 3: Employer’s Agent

 

 

 

For the purposes of this Contract the Employer’s Agent is

 

 

 

Gordon Robb

 

 

 

of

 

 

 

Quotient Biocampus Limited

 

 

 

or such other person as the Employer shall nominate in his place. Save to the
extent that the Employer may otherwise specify by notice to the Contractor, the
Employer’s Agent shall have full authority to receive and issue applications,
consents, instructions, notices, requests or statements and otherwise to act for
the Employer under any of the Conditions.

 

 

 

Article 4: Employer’s Requirements and Contractor’s Proposals

 

 

 

The Employer’s Requirements, the Contractor’s Proposals and the Contract Sum
Analysis are those referred to in the Contract Particulars.

 

 

 

Article 5: CDM Co-ordinator

 

 

 

The CDM Co-ordinator for the purposes of the CDM Regulations is the Contractor

 

 

 

(or)[5]

Ged Gowans

 

 

 

 

of

Thomson Gray Limited, 5 Thistle Street, Edinburgh, EH2 1DF

 

 

 

 

 

 

[6]

Insert the name of the CDM Co-ordinator only where the Contractor is not to
fulfil that role, and that of the Principal Contractor only if that is to be a
person other than the Contractor. If the project is not notifiable under the CDM
Regulations 2007 (i.e. a project which is not likely to involve more than 30
days, or 500 person days, of construction work or which is being carried out for
a homeowner as a purely domestic project), delete Articles 5 and 6 in their
entirety.

 

 

 



Page 4 of 18

--------------------------------------------------------------------------------

 

 

 

or, if he ceases to be the CDM Co-ordinator, such other person as the Employer
shall appoint pursuant to regulation 14(3) of those regulations.

 

 

 

 

 

or, if he ceases to be the Principal Contractor, such other contractor as the
Employer shall appoint pursuant to regulation 14(3) of the CDM Regulations
and/or regulation 4 of the SWMP Regulations.

 

 

 

 

 

Article 7: Adjudication

 

 

 

 

 

If any dispute or difference arises under this Contract, either Party may refer
it to adjudication in accordance with clause 9∙2[6].

 

 

 

 

 

Article 8: Arbitration

 

 

 

 

 

Where Article 8 applies[7], then, subject to Article 7 and the exceptions set
out below, any dispute or difference between the Parties of any kind whatsoever
arising out of or in connection with this Contract shall be referred to
arbitration in accordance with clauses 9∙3 to 9∙8 and the JCT 2011 edition of
the Construction Industry Model Arbitration Rules (CIMAR). The exceptions to
this Article 8 are:

 

 

 

 

 

·     any disputes or differences arising under or in respect of the
Construction Industry Scheme or VAT, to the extent that legislation provides
another method of resolving such disputes or differences; and

 

 

 

 

 

·     any disputes or differences in connection with the enforcement of any
decision of an Adjudicator.

 

 

 

 

 

Article 9: Legal proceedings[7]

 

 

 

 

 

Subject to Article 7 and (where it applies) to Article 8, the English courts
shall have jurisdiction over any dispute or difference between the Parties which
arises out of or in connection with this Contract.

 

 

 

 

 

Article 10: Schedule of Amendments

 

 

 

 

 

The Articles of Agreement, Recitals, Contract Particulars, Conditions and
Schedules shall have effect as modified and amended by Amendment 1A and shall be
construed accordingly”

 

[6]

As to adjudication in cases where the Employer is a residential occupier within
the meaning of section 106 of the Housing Grants, construction and Regeneration
Act 1996, see the Design and Build contract Guide.

[7]

If it is intended, subject to the right of adjudication and exceptions slated in
Article 8. that disputes or differences should be determined by arbitration and
not by legal proceedings, the contract Particulars must state that Article 8 and
clauses 9∙3 to 9∙8 apply and the words “do not apply” must be deleted, If the
Parties wish any dispute or difference to be determined by the courts of another
jurisdiction the appropriate amendment should be made to Article 9 (see also
clause 1∙10 and Schedule 5 Parts 1 and 2).

 

 

 



Page 5 of 18

--------------------------------------------------------------------------------

 

 

 

Contract Particulars

 

 

 

 

 

Note: An asterisk * indicates where selection has been or should have been made.

 

 

 

 

 

Part 1: General

 

 

 

 

 

Clause etc.

 

Subject

 

 

 

 

 

 

 

Fourth Recital and clause 4∙5

 

Construction Industry Scheme (CIS)

*

Employer at the Base Date

is not a ‘contractor’ for the purposes of the CIS

 

 

 

 

 

Fifth Recital

 

Description of Sections (if any) (If not shown or described in the Employer’s
Requirements, state the reference numbers and dates or other identifiers of
documents in which they are shown.)[8]

 

 

 

 

 

 

 

Sixth Recital

 

Framework Agreement (if applicable) (State date, title and parties.)

 

 

 

 

 

 

 

Seventh Recital and Part 1 of Schedule 2

 

Supplemental Provisions – Part 1 (Where neither entry against an item below is
deleted, the relevant paragraph does not apply.)

 

 

 

 

 

 

 

 

 

Site

*

Paragraph 1

does not apply

 

 

 

 

 

 

 

Named Sub-Contractors

*

Paragraph 2

does not apply

 

 

 

 

 

 

 

Bills of Quantities

*

Paragraph 3

does not apply

 

 

 

 

 

 

 

Valuation of Changes – Contractor’s estimates

*

Paragraph 4

does not apply

 

 

 

 

 

 

 

Loss and expense – Contractor’s estimates

*

Paragraph 5

does not apply

 

[8]

If the relevant document or set of documents takes the form of an Annex to this
contract, it is sufficient to refer to that Annex.

 

 

 



Page 6 of 18

--------------------------------------------------------------------------------

 

Seventh Recital and Part 2 of Schedule 2

 

Supplemental Provisions – Part 2 (Where neither entry against an item below is
deleted, the relevant paragraph applies.)

 

 

 

 

 

 

 

 

 

Acceleration Quotation

*

Paragraph 6

does not apply

 

 

 

 

 

 

 

Collaborative working

*

Paragraph 7

applies

 

 

 

 

 

 

 

Health and safety

*

Paragraph 8

applies

 

 

 

 

 

 

 

Cost savings and value improvements

*

Paragraph 9

applies

 

 

 

 

 

 

 

Sustainable development and environmental considerations

*

Paragraph 10

does not apply

 

 

 

 

 

 

 

Performance Indicators and monitoring

*

Paragraph 11

does not apply

 

 

 

 

 

 

 

Notification and negotiation of disputes

*

Paragraph 12

applies

 

 

 

 

 

 

 

Where paragraph 12 applies, the respective nominees of the Parties are

 

Employer’s nominee

 

 

 

 

 

 

 

 

 

Gordon Robb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor’s nominee

 

 

 

 

 

 

 

 

 

David Amos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or such replacement as each Party may notify to the other from time to time

 

 

 

 

 

Article 4

 

Employer’s Requirements (State reference numbers and

 

As listed in Appendix 1

 

 

dates or other identifiers of documents in which these are contained.)[8]

 

 

 

 

 

 

 

Article 4

 

Contractor’s Proposals (State reference numbers and dates

 

As listed in Appendix 2

 

 

or other identifiers of documents in which these are contained.)[8]

 

 

 

 

 

 

 

Article 4

 

Contract Sum Analysis

 

As listed in Appendix 3

 

 

 



Page 7 of 18

--------------------------------------------------------------------------------

 

 

 

(State reference numbers and dates or other identifiers of documents in which
this is contained.)[8]

 

 

 

 

 

 

 

Article 8

 

Arbitration (If neither entry is deleted, Article 8 and clauses9∙3 to 9∙8 do not
apply. If disputes and differences are to be determined by arbitration and not
by legal proceedings, it must be stated that Article 8 and clauses 9∙3 to 9∙8
apply.)[9]

*

Article 8 and clauses 9∙3 to 9∙8 (Arbitration) apply

 

 

 

 

 

1∙1

 

Base Date

 

June 2015

 

 

 

 

 

1∙1

 

CDM Planning Period[10]

 

shall mean the period of

 

 

 

 

 

 

 

 

 

4

Weeks

 

 

 

 

 

 

 

 

*

ending on the Date of Possession

 

 

 

 

 

 

 

 

 

 

20

 

 

 

 

 

1∙1

 

Date for Completion of the Works

 

25th August 2017

 

 

(where completion by Sections does not apply)

 

 

 

 

 

 

 

 

 

Sections: Dates for Completion of Sections[11]

 

 

 

 

 

 

 

1∙7

 

Addresses for service of notices by the Parties (If

 

Employer: __________________

 

 

none is stated, the address in each case, subject

 

Contractor M+W Group A2

 

 

to clause 1∙7∙3, shall be that shown at the commencement of the Agreement.)[12]

 

Methuen South, Bath Road,

Chippenham, Wiltshire, SNI4

 

 

 

 

0GT

 

 

 

 

 

2∙3

 

Date of Possession of the site

 

4th January 2016

 

 

(where possession by Sections does not apply)

 

 

 

 

 

 

 

 

 

Sections: Dates of Possession of Sections[11]

 

 

 

[8]

If the relevant document or set of documents takes the form of an Annex to this
contract, it is sufficient to refer to that Annex.

[9]

On factors to be taken into account by the Parties in considering whether
disputes are to be determined by arbitration or by legal proceedings, see the
Design and Build contract Guide, see also footnote [7].

[10]

Under the CDM Regulations 2007 every client is expressly required to allocate
sufficient time (the CDM Planning Period) prior to the commencement of
construction to enable contractors and others to carry out necessary CDM
planning and preparation. There may be cases where that planning and preparation
needs to be completed earlier than the Date of Possession and adaptation of the
entries may be needed where there are sections.

[11]

Continue on further sheets if necessary, which should be signed or initialled by
or on behalf of each Party and then be annexed to this contract.

[12]

As to service of notices etc, outside the United Kingdom, see the Design and
Build Contract Guide.

 

 

 

Page 8 of 18

--------------------------------------------------------------------------------

 

 

2∙4

 

Deferment of possession of the site

*

Clause 2∙4

 

 

(where possession by Sections does not apply)

 

applies

 

 

 

 

 

 

 

 

 

Maximum period of deferment (if less than 6 weeks) is

 

 

 

 

 

 

 

 

 

6 weeks

 

 

 

 

 

 

 

Sections: deferment of possession of Sections

*

Clause 2∙4

 

 

 

 

does not apply

 

 

 

 

 

 

 

 

 

Maximum period of deferment (if less than 6 weeks) is[11]

 

 

 

 

Section _____:

 

 

 

 

Section _____:

 

 

 

 

Section _____:

 

 

 

 

 

2∙17∙3

 

Limit of Contractor’s liability for loss of use etc.

 

£NIL

 

 

(if any)

 

 

 

 

 

 

 

2∙29∙2

 

Liquidated damages

 

at the rate of

 

 

(where completion by Sections does not apply)

 

£ NIL

per week

 

 

 

 

 

 

 

Sections: rate of liquidated damages for each Section[11]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2∙34

 

Sections: Section Sums[11]

 

 

 

 

 

 

 

2∙35

 

Rectification Period

 

Twelve (12) months

 

 

(where completion by Sections does not apply)

(If no other period is stated, the period is 6 months.)

 

from the date of practical completion of the Works

 

 

 

 

 

 

 

Section: Rectification Periods[11]

 

 

 

 

(If no other period is stated, the period is 6 months.)

 

 

 

 

 

 

 

 

[11]

Continue on further sheets it necessary, which should be signed or initialled by
or on behalf of each Party and then be annexed to this contract.

 

 

 

Page 9 of 18

--------------------------------------------------------------------------------

 

 

4∙6

 

Advance payment

*

Clause 4.6

 

 

(Not applicable where the Employer is a Local Authority.)

 

does not apply

 

 

 

 

 

 

 

 

 

If applicable:

 

 

 

 

the advance payment will be[13]

 

 

 

 

£

 

 

 

 

__________per cent of the Contract Sum

 

 

 

 

and will be paid to the Contractor on

 

 

 

 

 

 

 

 

 

it will be reimbursed to the Employer in the

 

 

 

 

following amount(s) and at the following time(s)

 

 

 

 

 

4∙6

 

Advance Payment Bond

*

An advance payment bond

 

 

(Not applicable where the Employer is a Local Authority)

 

is not required

 

 

(Where an advance payment is to be made, an advance payment bond is required
unless stated that it is not required.)

 

 

 

 

 

 

 

 

[13]

Insert either a monetary amount or a percentage figure, delete the alternative
and complete the other required details.

[14]

Delete whichever Alternative is not applicable. Where Interim Payments are to be
made by stages (including by quantity of units and sub-units completed) make the
appropriate entries or prepare and insert a separate schedule of cumulative
stage values.

[8]

If the relevant document or set of documents takes the form of an Annex to this
Contract, it is sufficient to refer to that Annex.

 

 



Page 10 of 18

--------------------------------------------------------------------------------

 

 

 

 

 

 

4.15.4

 

Listed Items-uniquely identified

(Delete the entry if no bond is required.)

 

 

 

 

 

 

 

 

 

 

 

 

4.15.5

 

Listed Items-not uniquely identified

(Delete the entry if clause 4.15.5 does not apply.)

 

 

 

 

 

 

 

 

 

 

 

 

4.17

 

Contractor’s Retention Bond (Not applicable where the Employer is a Local
Authority) (Not applicable unless stated to apply and relevant particulars are
given below)

*

Clause 4.17

applies

 

 

 

 

 

 

 

 

 

 

If clause 4.17 applies, the maximum aggregate sum for the purposes of clause 2
of the bond is

 

 

 

 

 

 

 

 

 

to the value of 3% of the Contact Sum.

 

 

 

 

 

4.18.1

 

Retention Percentage (The percentage is 3 per cent unless a different rate is
stated; if no retention is required, insert ‘Nil’ or ’O’.)

 

NIL-See 4.17 above

 

[15]

Cumulative value of final stage must be equal to the Contract Sum.

[16]

The first date should not be more than one month after the Date of Possession.
Where it is intended that interim Applications be made on the last day of each
month, the entry may be completed/amended to read “the last day of (insert
month) and thereafter the last day in each month or the nearest Business Day in
that month.” After practical completion, clause 4.8.3 provides for intervals of
2 months (or such other period as the Parties agree) between Interim
Applications.

 




Page 11 of 18

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

5.5

 

Daywork

 

 

 

 

 

 

 

6.4.1.2

 

Contractor’s insurance: injury to persons or property - insurance cover (for any
one occurrence or series of occurrences arising out of one event)

 

£5,000,000.00

 

 

 

 

 

6.5.1

 

Insurance - liability of Employer

 

 

 

 

 

 

 

 

 

 

 

 

6.7 and Schedule 3

 

Insurance of the Works - insurance Options[17][20]

 

Schedule 3:

 

 

 

 

 

 

 

 

*

Insurance Option A applies/

 

[17]

Delete all but one.

[18]

The Part to be deleted depends upon which method of formula adjustment (Part 1 -
Work Category Method or Part II - Work Group Method) is applicable.

[8]

If the relevant document or set of documents takes the form of an Annex to this
contract, it is sufficient to refer to that Annex.

[19]

Insert an amount where it is stated in the Employer’s Requirements that
insurance under clause 6.5.1 is required.  If the indemnity is to be for an
aggregate amount and not for any one occurrence the entry should be amended to
make this clear.

[20]

Obtaining Terrorism Cover, which is necessary in order to comply with the
requirements of Insurance Option A, B or C, will involve an additional premium
and may in certain situations be difficult to effect. Where a difficulty arises
discussion should take place between the Parties and their insurance advisers.
See the Design and Build Contract Guide.

 

 

 

 

 

 

 

 

 

 

 

 






Page 12 of 18

--------------------------------------------------------------------------------

 

6.7 and Schedule 3

Insurance Option A

(paragraphs A.1and A.3), B (paragraph B.1) or C (paragraph C.2)

 

Percentage to cover professional fees

(If no other percentage is stated, it shall be 15 per cent.)

 

15 per cent                                        

 

 

 

 

 

6.7 and Schedule 3

 

Annual renewal date of insurance

 

31st December 2016                        

 

 

 

 

 

Insurance Option A

(paragraph A.3)

 

(as supplied by the Contractor)

 

 

 

 

 

 

 

6.12

 

Professional Indemnity insurance

*

Amount of indemnity required

 

 

 

 

 

 

 

Level of cover

(If an alternative is not selected the amount shall be the aggregate amount for
any one period of insurance. A period of insurance for these purposes shall be
one year unless otherwise stated.)

*

is the aggregate amount for any one period of insurance

 

 

 

 

 

 

 

 

 

 

 

(If no amount is stated, insurance under clause 6.12 shall not be required.)

 

and is

£ 5,000,000.000                                

 

 

 

 

 

 

 

Cover for pollution and contamination claims

(If no amount is stated, such cover shall not be required; unless otherwise
stated, the required limit of indemnity is an annual aggregate amount.)

*

is not required

 

 

 

 

 

 

 

Expiry of required period of Professional Indemnity insurance is

(If no period is selected, the expiry date shall be 6 years from the date of
practical completion of the Works.)

*

12 years/

*

 

 

 

 

 

 

 

 

 

6.14

 

Joint Fire Code

*

The Joint Fire Code

applies[21]

 

 

 

 

 

 

 

 

If the Joint Fire Code applies, state whether the insurer under Schedule 3,
Insurance Option A, B or C (paragraph C. 2) has specified that the Works are a
‘Large Project’:

 

                                          *   Yes[21]

 

 

 

 

 

6.17

 

Joint Fire Code - amendments/revisions

(The cost shall be borne by the Contractor unless otherwise stated.)

*

The cost, if any, of compliance with amendment(s) or revision(s) to the Joint
Fire

Code shall be borne by

the Employer/the Contractor

 

 

 

[21]

Where Insurance Option A applies these entries are made on information supplied
by the Contractor.




Page 13 of 18

--------------------------------------------------------------------------------

 

 

7.2

 

Assignment/grant by Employer of rights under clause 7.2

(If neither entry is deleted, clause 7.2 applies.)

*

Clause 7.2

 

applies

 

 

 

 

 

 

 

 

 

Sections: rights under clause 7.2

(If clause 7.2 applies, amend the entry if rights under that clause are to apply
to certain Sections only.)

*

Rights under clause 7.2 apply to each Section

 

 

 

 

 

8.9.2

 

Period of suspension

(If none is stated, the period is 2 months.)

 

2 months                                   

 

 

 

 

 

8.11.1.1 to

 

Period of suspension

 

2 months                                   

8.11.1.6

 

(If none is stated, the period is 2 months.)

 

 

 

 

 

 

 

9.2.1

 

Adjudication[22]

 

The Adjudicator is

 

 

 

 

 

 

 

Nominating body – where no Adjudicator is named or where the named Adjudicator
is unwilling or unable to act (whenever that is established)[23] (Where an
Adjudicator is not named and a nominating body has not been selected, the
nominating body shall be one of the bodies listed opposite selected by the Party
requiring the reference to adjudication.)

*

The Royal Institution of Chartered Surveyors

 

 

 

 

 

 

9.4.1

 

Arbitration[26] – appointor of Arbitrator (and of any replacement)[27]

(If no appointor is selected, the appointor shall be the President or a
Vice-President of the Royal Institute of British Architects.)

 

President or a Vice-President:

*

The Royal Institution of Chartered Surveyors

 

 

 

 

 

 

 

[22]

The Parties should either name the Adjudicator and select the nominating body
or, alternatively, select only the nominating body. The Adjudication Agreement
(Adj) and the Adjudication Agreement (Named Adjudicator) (Adj/N) have been
prepared by JCT for use when appointing an Adjudicator.

[23]

Delete all be one of the nominating bodies asterisked.

[24]

constructionadjudicators.com is a trading name of Contractors Legal Grp Ltd.

[25]

Association of Independent Construction Adjudicators acts as an agent of and is
controlled by the National Specialist Contractor’s Council for the purposes of
the nomination of adjudicators.

[26]

This only applies where the contract Particulars state (against the reference to
Article 8) that Article 8 and clauses 9.3 to 9.8 (Arbitration) apply.

[27]

Delete all but one of the bodies asterisked.

 



Page 14 of 18

--------------------------------------------------------------------------------

 

 

Attestation

 

 

 

Note on Execution

 

 

 

This Agreement should be executed by both the Employer and the Contractor either
under hand or as a deed. As to factors relevant to that choice, see the Design
and Build Contract Guide.

 

 

 

Execution under hand

 

 

 

If this Agreement is to be executed under hand, use the form set out on the
following page. Each Party or his authorised representative should sign where
indicated in the presence of a witness who should then sign and set out his name
and address.

 

 

 

Execution as a Deed

 

 

 

If this Agreement is to be executed as a deed, each Party should use the
relevant form marked ‘Execution as a Deed’ in accordance with the notes
provided.

 

 

 

Other forms of Attestation

 

 

 

In cases where the forms of attestation set out are not appropriate, e.g. in the
case of certain housing associations and partnerships or if a Party wishes an
attorney to execute this Agreement on his behalf, the appropriate form(s) may be
inserted in the vacant space opposite and/or below.

 

 

 

Page 15 of 18

--------------------------------------------------------------------------------

 

 

 

 

Notes on Execution as a Deed

 

 

 

 

 

1

 

For the purposes of execution as a deed, two forms are provided for execution,
one for the Employer and the other for the Contractor. Each form provides four
methods of execution, (A) to (D), for use as appropriate. The full name of the
Employer or Contractor (whether an individual, a company or other body) should
be inserted where indicated at the commencement of the relevant form. This
applies irrespective of the method used.

 

 

 

 

 

2

 

For public and private companies incorporated and registered under the Companies
Acts, the three principal methods of execution as a deed are:

 

 

 

 

 

 

 

(A) through signature by a Director and the Company Secretary or by two
Directors;

 

 

 

 

 

 

 

(B) by affixing the company’s common seal in the presence of a Director and the
Company Secretary or of two Directors or other duly authorised officers; or

 

 

 

 

 

 

 

(C) signature by a single Director in the presence of a witness who attests the
signature.

 

 

 

 

 

 

 

Methods (A) and (C) are available to public and private companies whether or not
they have a common seal. (Method (C) was introduced by section 44(2)(b) of the
Companies Act 2006.) Methods (A) and (C) are not available under companies
legislation to local authorities or to certain other bodies corporate, e.g.
bodies incorporated by letters patent or private Act of Parliament that are not
registered under companies legislation and such bodies may only use method (B).

 

 

 

 

 

3

 

Where method (A) is being used, delete the inappropriate words and insert in the
spaces indicated the names of the two Directors, or of the Director and the
Company Secretary, who are to sign.

 

 

 

 

 

4

 

If method (B) (affixing the common seal) is adopted in cases where either or
both the authorised officers attesting its affixation are not themselves a
Director or the Company Secretary, their respective office(s) should be
substituted for the reference(s) to Director and/or to Company
Secretary/Director. (In the case of execution by bodies that are not companies,
the reference to “Company” under the second signature should be deleted where
appropriate.)

 

 

 

 

 

5

 

Method (C) (execution by a single Director) has been introduced primarily, but
not exclusively, for ‘single officer’ companies. The Director should sign where
indicated in the presence of a witness who should then sign and set out his name
and address.

 

 

 

 

 

6

 

Where the Employer or Contractor is an individual, he should use method (D) and
sign where indicated in the presence of a witness who should then sign and set
out his name and address.

Page 16 of 18

--------------------------------------------------------------------------------

 

Execution as a Deed

Executed as a Deed by the Employer

namely 1  QUOTIENT BIOCAMPUS LIMITED

 

(A)

acting by a Director and the Company Secretary/two Directors of the company2,3

 

 

and

 

(Print name of signatory)

 

(Print name of signatory)

 

 

 

 

 

 

Signature

Director

 

Signature

Company Secretary/Director

 

 

(B)

by affixing hereto the common seal of the company/other body corporate 2, 4

 



in the presence of

 

 

 

 

Signature

Director

 

 

 

 

 

 

 

 

Signature

Company Secretary/Director

 

 

 

[g201602102108035713125.jpg]

[Common seal of company]

 

 

(C)

by attested signature of a single Director of the company 2,5

 

/s/ D.J.P.E. Cowan

Signature

Director

 

in the presence of

 

 

 

 

 

Witness’ signature

/s/ Nele Wordsworth Bhebhe

(Print name)

Nele Wordsworth Bhebhe

 

 

 

Witness’ address

 

c/o No.2 LOCHRIN SQUARE, 96 Fountain bridge, Edinburgh, EH3 9QA

 

 

(D)

by attested signature of the individual 6

 

 

Signature

 

in the presence of

 

 

 

 

 

Witness’ signature

 

(print name)

 

 

 

 

Witness’ address

 

 

Note: The numbers on this page refer to the numbered paragraphs in the Notes on
Execution as a Deed.

Page 17 of 18

--------------------------------------------------------------------------------

 

Execution as a Deed

Executed as a Deed by the Contractor

namely 1 MW HIGH TECH PROJECTS UK LIMITED

 

(A)

acting by a Director and the Company Secretary/two Directors of the company 2,3

 

SPENCER BABER

and

PAUL SYMONDS

(Print name of signatory)

 

(Print name of signatory)

 

 

 

By:/s/ SPENCER BABER

 

By:/s/ PAUL SYMONDS

Signature

Director

 

Signature                Director

 

Note: The numbers on this page refer to the numbered paragraphs in the Notes on
Execution as a Deed.

 

 

 

Page 18 of 18

--------------------------------------------------------------------------------

 

M+W UK/Scientific Lesser Limited (SLL)

“Schedule of Amendments” to JCT Design and Build Contract 2011

APPENDIX A – Part 1 - DEFINITION OF PRIME COST

 

 

PRIME COST IS DEFINED AS INCLUDING:

1.

All payments made to or in connection with all persons engaged full or part time
upon the Works, including incentive payments, holiday stamps, bonus, general
expenses, subsistence and travelling expenses, payments made in accordance with
the current Staff Handbook, Employers’ contribution to National Insurance and
Government and Company Pension Scheme and any payroll tax, levy, contribution or
payments which may be imposed and which shall be payable in respect of such
persons.

2.

The cost of materials and goods actually used in connection with the Works.

3.

Payments due to Sub-contractors in accordance with the terms and conditions of
their Sub-contract.

4.

The cost of statutory fees and other specialist service fees.

5.

Travelling and hotel accommodation and other expenses of all staff (salaried or
otherwise) other than Executive Directors.

6.

(a) The cost of insurance of plant and tools against fire.

(b) The cost of insurances and Bonds including SLL own defects liability
insurance allowance.

(c) The stated amount for each and every claim resulting from the insurance
clauses.

7.

The cost of cartage, transport to and from Site, erection, site maintenance and
dismantling of all plant, tools, fencing, scaffolding, huts, sheds, mess rooms,
etcetera, together with the running costs, i.e. electricity, gas, petrol, oil,
etcetera, of all mechanical plant.

8.

The hire charge of mechanical and non mechanical plant at invoiced cost.

9.

Site office expenses, including telephone charges and postage.

10.

The cost of any tax, levy, contribution or payment or of any variation in tax
legislation which may be imposed and which shall be payable in respect of the
Works.

11.

The cost of Design and Consultants costs incurred on the project.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIALS:

Page 1 of 1

--------------------------------------------------------------------------------

 

M+W/Scientific Lesser Limited (SLL)

“Schedule of Amendments” to JCT Design and Build Contract 2011

APPENDIX A – Part 1 - DEFINITION OF MANAGEMENT FEE

 

The Management Fee shall be a sum equal to 8% of the total of the Prime Cost,
the Design Fee and any Additional Design Fee (excluding VAT). The Management Fee
shall be deemed to include:

1.

The Management, organisational, accounting and specialist services of Head
Office Staff.

2.

All charges for rent, rates, taxes, telephones, stationary, heating, lighting,
cleaning and all other overhead expenditure relating to Head Office.

3.

All expenses incurred by Executive Directors, including the cost of travelling
and hotel accommodation.

4.

Profit.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INITIALS:

 

 

 

Page 1 of 1

--------------------------------------------------------------------------------

 

SCHEDULE OF AMENDMENTS TO THE JCT DESIGN & BUILD CONTRACT (2011 Edition)

BETWEEN MW HIGH TECH PROJECTS UK LIMITED AND QUOTIENT BIOCAMPUS LIMITED

RECITALS

Second Recital

In line 1, after “in response to” insert “(and having examined)” and in line 3,
after “the Works”, insert “which proposals the Contractor is satisfied will, in
all respects, meet the Employer’s Requirements”.

Third Recital

Delete the existing recital and substitute the following therefor:-

“The Contractor has examined the Employer’s Requirements and is satisfied that
the Contractor’s Proposals are in conformity therewith and has also agreed to
accept responsibility for any design contained in the Employer’s Requirements.”

ARTICLES

Article 1: Contractor’s obligations

Delete the existing Article and substitute the following instead:-

 

“1.1

The Contractor shall design and carry out and complete the Works in accordance
with, and the rights and duties of the Employer and the Contractor shall be
regulated by, these Articles of Agreement together with the contract particulars
forming part of this Agreement (the “Contract Particulars”) and the Schedule
annexed hereto (the “Schedule”) including, without limitation, the Contract
Documents as defined in the Conditions (as hereinafter defined) as such
Conditions are amended by the Schedule of Amendments (“the Schedule of
Amendments”) and listed in the Schedule Part 8 of the Conditions all of which
Contract Documents are hereby incorporated in and form part of this Agreement.
If there is any conflict or inconsistency between the Schedule of Amendments on
the one hand, and the terms of any other items referred to in this Article 1 on
the other hand, the terms of the Schedule of Amendments shall prevail and have
effect in priority to the items referred to in this Article 1.

 

1.2

Notwithstanding the date or dates of execution of this Contract, the employment
of the Contractor under this Contract shall be deemed to have commenced with
effect from the date on which the Contractor began to perform his duties and
comply with his obligations under this Contract.”

Article 2: Contract Sum

Delete the existing Article and substitute the following instead:-

“The Employer shall pay the Contractor at the times and in the manner specified
in the Conditions the Prime Cost, the Management Fee and any direct loss and/or
expense ascertained under clause 4.20 (the “Contract Sum”).”

Article 5: CDM Co-ordinator

Delete the existing Article and substitute the following instead:-

 

“5.1

Prior to the CDM Date, the CDM Co-ordinator for the purposes of the CDM
Regulations is Thomson Gray Limited, incorporated under the Companies Acts
(Registered Number SC270835) and whose Registered Office is at Prospect House, 5
Thistle Street, Edinburgh, EH2 IDF or, if they cease to be the CDM Co-ordinator,
such other person as the Employer shall appoint pursuant to those Regulations.

 

5.2

On and from the CDM Date, the Principal Designer for the purposes of the CDM
Regulations shall be Thomson Gray Limited, incorporated under the Companies Acts
(Registered Number SC270835) and whose Registered Office is at Prospect House, 5
Thistle Street, Edinburgh, EH2 1DF or such other person as the Employer shall

1

--------------------------------------------------------------------------------

 

 

appoint pursuant to those Regulations or, if they cease to be the Principal
Designer, such other person as the Employer shall appoint pursuant to those
Regulations.”  

Article 6: Principal Contractor

Delete the existing Article and substitute the following instead:-

The Principal Contractor for the purposes of the CDM Regulations is the
Contractor or, if he ceases to be the Principal Contractor, such other
contractor as the Employer shall appoint pursuant to those Regulations.”

CONTRACT PARTICULARS: PART 1

 

4.7

Delete all entries in respect of “Method of Payment” and “Alternative A: Stage
payments” and delete the words “Alternative B:” from before the words “Periodic
Payments”.

CONTRACT PARTICULARS: PART 2

Part 2: Third Party Rights and Collateral Warranties

This part of the Contract shall be deleted in its entirety and the following
substituted instead:-

“[Number Not Used]”

CONDITIONS

Section 1 Definitions and Interpretation

Definitions

 

1.1

Amend the following definitions to read:

“Conditions” means the clauses set out in Sections 1 to 9 of these Conditions as
amended and supplemented by the Schedule of Amendments.

“Tenant” means (i) the first party entering into an agreement for lease and/or
lease of the whole of the Premises or each first party entering into an
agreement for lease and/or lease of a substantial part of the Premises in the
event that parts of the Premises are let to more than one party from the
Employer where the Employer has purchased the Premises from the Owner in terms
of the Agreement for Lease dated 25 November 2015; (ii) or the first party
(other than the Employer) entering into an agreement for lease and/or lease of
the whole of the Premises or each first party (other than the Employer) entering
into an agreement for lease and/or lease of a substantial part of the Premises
in the event that parts of the Premises are let to more than one party from the
Owner in the event that the Employer does not purchase the Premises directly
from the Owner as provided for in the Agreement for Lease dated 25 November
2015;

“Third Party Agreement” means (i) the Agreement for Lease entered into between
the Owner and the Employer, dated 25 November 2015; and (ii) any agreements,
contracts, licences or consents entered into with any Statutory Undertaker;

Delete the following definitions:-

“Funder”

“Funder Rights”

“Funder Rights Particulars”

“P & T Rights”

“P & T Rights Particulars”

“Purchaser”

“Tenant”

2

--------------------------------------------------------------------------------

 

Interpretation

Headings, references to persons, legislation etc

 

1.4

Delete the text of sub-clause 1.4 and substitute the following instead:-

 

“1.4.1

The Clause headings in this Contract are for convenience only and do not affect
its interpretation.

 

1.4.2

Words importing the singular meaning shall, where the context so admits, include
the plural meaning and vice-versa; words denoting the masculine gender shall
include the feminine and neuter genders; words denoting natural persons shall
include corporations and firms; and all such words shall be construed
interchangeably in that manner.

 

1.4.3

Where the context so admits, references in this Contract to a Clause are to a
Clause of this Contract; and references to a Schedule is to the Schedule to this
Contract.

 

1.4.4

References in this Contract to any statute or statutory instrument shall include
and refer to any statutory amendment or re-enactment thereof from time to time
for the time being, including any legislation which re-enacts it, with or
without modification.

 

1.4.5

The words “include”, “including” and similar expressions shall be construed
without limitation.

 

1.4.6

If any term or provision of this Contract or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Contract or the application of such term of provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby and each term of provision of this
Contract shall be valid and enforceable to the fullest extent permitted by law.

 

1.4.7

Where any clause or sub-clause is deleted ánd not replaced by other text, there
shall be deemed to be added to such clause or sub-clause the words “number not
used” and there shall be no consequential renumbering, unless stated to the
contrary.

 

1.4.8

The words of this Contract shall bear their natural meaning. The parties have
had the opportunity to take legal advice on this Contract and no terms shall be
construed contra proferentem.”

Contract (Rights of Third Parties) Act 1999

 

1 .6

Delete the text of sub-clause 1 .6 and substitute the following instead:-

“Except as provided for in clauses 7, 7A, 7B, 7C and/or 7D nothing in this
Contract confers or is intended to confer any right to enforce any of its terms
on any person who is not a party to it.”

Notices and other communications

 

1.7

Delete the text of sub-clause 1 .7 and substitute the following instead:

 

“1.7.1.1

All notices, certificates, valuations, orders or other written communications
required to be served or sent under the terms of this Contract (“Notices”) shall
require to be in writing. The addresses or numbers for service are those stated
in the parties designations in this Contract, or such other address for service
as may be notified in writing for time to time.

 

1.7.1.2

Unless otherwise specifically provided, all Notices shall require to be served
or sent by hand delivery or by first class recorded delivery post or by fax or
by email.

 

1.7.1.3

All Notices shall be sufficiently served if served by or on the parties’
solicitors, being:

 



for the Employer: DWF LLP, Dalmore House, 310 St Vincent Street, Glasgow G2 5QR;
and

 



for the Contractor: Clarke Willmott LLP, 1 Georges Square, Bath Street, Bristol
BSI 6BA.

 

1.7.1.4

All Notices sent in accordance with this Clause shall be deemed to have been
validly served in accordance with this Contract:-

 

1.7.1.4.1

at the time of delivery (hand delivered);

 

1.7.1.4.2

on the second working day after posting (if posted); and

 

1.7.1.4.3

upon the fax transmission having been effected (if faxed) or completion of
transmission of the email message (if emailed). For record purposes, however,
any faxed or emailed Notice

3

--------------------------------------------------------------------------------

 

 

shall also be sent forthwith by first class recorded delivery post or hand
delivery in each case, unless proved to the contrary.” 

“CDM Date” means 5 October 2015, or such other earlier date upon which the
Principal Designer is appointed.

“CDM Regulations” means the Construction (Design & Management) Regulations 2015
and the Code of Practice entitled “Managing Health and Safety in Construction”
approved and issued by the Health & Safety Commission in connection with such
Regulations as the same may have been, or may from time to time be, amended,
modified or re-enacted.

“Construction Phase Plan” means the construction phase plan prepared by the
Principal Contractor as required by the CDM Regulations, including all updates
and revisions made or required by the CDM Regulations.

“Contractor’s Documents” means all documents (including the Contractor’s Design
Documents), CAD materials, plans, designs, diagrams, technical data, models,
bills of quantities, reports, calculations and other recorded information (and
any designs contained in them), of any nature whatsoever, which have been or
will be written, prepared and/or produced by or on behalf of the Contractor in
connection with the design and/or construction of the Works.

Add the following new definitions:-

“Design Duty of Care” means the standard of reasonable skill, care and diligence
to be expected from a properly qualified and competent design consultant of the
relevant discipline who is experienced in designing works of a similar size,
scope, purpose and complexity as the Works (and/or a relevant part or parts
thereof as appropriate) to be exercised by the Contractor;

“Environmental Protection Legislation” means all laws, regulations, directives,
publicly available codes of practice, circulars, guidance and notices concerning
the protection of human health or the environment or the conditions of the
workplace or the generation, transportation, storage, treatment or disposal of
any radioactive emissions and any natural or artificial substance (whether in
sold or liquid form or in the form of a gas or vapour and whether along or in
combination with any other substance) capable (in each case) of causing harm to
man or any other organism or damaging the environment or public health or
welfare, including (without limitation) any controlled, special, hazardous,
toxic, radioactive or dangerous waste;

“Force Majeure” means any unpredictable occurrence which is beyond the
responsibility and control of either the Contractor or the Employer,
attributable either to the forces of nature or to other circumstances not
confined in their effects wholly or principally to the Contractor or the
Employer, the Site or the Works or to the obtaining of labour and/or materials
required for the purposes of the Works;

“Good Industry Practice” means that degree of skill, care, prudence and
foresight and operating practice or generally recognised industry or service
standard as at the date or dates of execution of this Contract which:- (a) would
reasonably and ordinarily be expected from time to time of a skilled and
experienced contractor (engaged in the same type of undertaking as that of the
Contractor) under the same or similar circumstances; or (b) (where there is no
equivalent type of undertaking) would be expected from a prudent and experienced
person in order to implement the specific task set out in this Contract;

“Management Fee” means the fee set out at Appendix B annexed at Part 1 of the
Schedule;

“Necessary Consents” means all planning or listed building consents and building
warrants which are required for the purposes of carrying out the Works;

“Owner” means Scottish Enterprise established under the Enterprise and New Towns
(Scotland) Act 1990 and having their principal place of business at Atrium
Court, 50 Waterloo Street, Glasgow;

“Practical Completion” means a stage of completeness of the Works or a Section
in which there are no apparent deficiencies or defects in the Works or such
Section, no incomplete items of work, the Site has been substantially cleared of
all temporary buildings, builders’ plant and equipment, unused materials and
rubbish and the design and construction of the Works has been carried out and
completed in accordance with all applicable standards and requirements provided
that where the Contract Documents and/or any Third Party Agreements expressly
state that

4

--------------------------------------------------------------------------------

 

the commissioning, testing and/or adjustment of any mechanical or electrical
services installations forming part of the Works are to be completed before
practical completion of the Works or any Section is to be regarded for the
purposes of this Contract as achieved, then the Works or any such Section shall
not be considered to have achieved practical completion for the purposes of this
Contract until such commissioning testing and/or adjustment is completed as the
Contract Documents and/or any Third Party Agreements require;

“Premises” means Plot 3, BioCampus, Roslin, Midlothian, EH26 OPZ upon which the
Project is to be carried out;

“Prime Cost” means the fee set out at Appendix A annexed at Part 1 of the
Schedule;

“Principal Designer” means, from the CDM Date, the party named in Article 5 or
any successor appointed by the Employer;

“Programme” means a programme as agreed by the parties for the carrying out and
completion of the Works in accordance with the terms of this Contract with
provision for the orderly and efficient production of the design of the Works
and completion of the Works by or before the Completion Date to be provided by
the Contractor in accordance with Clause 2.8.2;

“Project” means the design, construction and fit out of Phase One Life Sciences
I Productions Facility;

“Purchaser” means (i) the first party (other than the Employer) entering into an
agreement with the Owner to purchase the Premises or each first purchaser (other
than the Employer) of each substantial part or parts thereof in the event that
parts of the Premises are sold to more than one party in the event that the
Employer does not purchase the Premises directly from the Owner as provided for
in the Agreement for Lease dated 25 November 2015; or (ii) the first party
entering into an agreement with the Employer to purchase the Premises or each
first purchaser of each substantial part or parts thereof in the event that
parts of the Premises are sold to more than one party where the Employer has
purchased the Premises from the Owner as provided for in the Agreement for
Lease;

“Purchaser’s Funder” means the first party providing finance to each Purchaser;

“Site” means the land and property at Plot 3, BioCampus, Roslin, Midlothian upon
which the Works are to be carried out and the extent of which is shown, for
identification purposes only, edged red on the plan annexed at Part 2 of the
Schedule;

“Sub-Contract” means the sub-contract of each Sub-Contractor;

“Sub-Contractor” means any sub-contractor with a material design or material
build responsibility in respect of the Works;

Section 2: Carrying out the Works

Contractor’s Obligations

General Obligations

 

2.1.1

In the second line after “manner” insert “following Good Industry Practice,”

 

2.1.1

In the second line after “Contract Documents” insert “, Necessary Consents,”

 

2.1.1

At the end of clause 2.1.1, insert, “The Contractor shall in carrying out the
design for the Works exercise the skill and care to be expected of an
appropriately qualified and competent design and build contractor experienced in
carrying out works of the nature, scale and complexity to the Works.”

 

2.1.3

In the first line after “The contractor shall” insert “immediately”.

 

2.1.5

Insert a new Clause 2.1.5 as follows:

 

“2.1.5.1

Subject to the provisions of clause 3.7, the Contractor shall not undertake the
Works or any part of the Works other than in compliance with the Employer’s
Requirements and the Contractor’s Proposals without the prior written consent of
the Employer.

5

--------------------------------------------------------------------------------

 

 

2.1.5.2

If the Contractor undertakes the Works or any part thereof other than in
compliance with Clause 2.1.5.1 it shall not be entitled to payment for such
works done or in any entitlement to an extension of time or additional monies
relating to those works.”  

 

2.1.6

Insert new clause 2.1.6 as follows:-

 

“2.1.6.1

The Contractor shall carry out and complete the Works in conformity with the
Employer’s obligations under any Third Party Agreement which the Employer shall
have brought to the attention of the Contractor including any Third Party
Agreement which the Employer shall bring to the attention of the Contractor from
time to time and without infringing any right, reservation, covenant,
restriction, stipulation or other encumbrance that is binding upon or affects
the Site; and

 

2.1.6.2

Provided that the Employer has brought such Third Party Agreement to his
attention, the Contractor undertakes to the Employer that he has performed and
shall continue to perform his obligations under Contract in such a manner and at
such times that no negligent act, omissions or default on the part of the
Contractor or any of his professional consultants or their respective employees,
agents or sub-contractors shall cause or contribute to any breach by the
Employer of any of its obligations under any Third Party Agreement.”

 

2.1.7

Insert new clause 2.1.7 as follows:

 

“2.1.7

Details of any Statutory Consents, consents or approvals already obtained by the
Employer are given in the Employer’s Requirements. The Contractor shall be
responsible for obtaining all other Necessary Consents and to fulfil the
following obligations including but not limited to discharging the planning
conditions, obtaining any subsequent amendments to the planning permission and
applying for the building control certificate/building warrants.”

Possession

Date of Possession — progress

2.3Renumber the existing clause 2.3 as 2.3.1 and add the following after the
word “proceed with” in line 3:-

“the same in accordance with the Works Programme”

2.3.2Add the following new sub-clauses:-

 

“2.3.2.1

The Contractor hereby confirms that prior to the commencement of construction on
Site he has reviewed the Pre-Construction Information (as defined in the CDM
Regulations) and is satisfied that it is both appropriate for the Contractor’s
proposed method of construction and sufficiently developed to enable
construction work to proceed on Site in accordance with the requirements of the
CDM Regulations. The Contractor shall, before construction work on Site is due
to commence, develop the Construction Phase Plan so as to ensure that
construction work can proceed on Site in accordance with the requirements of the
CDM Regulations without there being any delay or disruption to the commencement
and subsequent execution of the Works or a Section.

 

2.3.2.2

The Contractor shall use its best endeavours to keep the Site at all times safe
and secure and shall ensure that only personnel authorised by the Contractor in
connection with the due and proper execution of the Works or any part thereof or
by the Employer gain access to or occupy the Site or any part thereof.

 

2.3.2.3

Whenever the Contractor completes any discrete part of the Works or a Section or
upon Practical Completion of the Works or a Section he shall remove from the
relevant area or part of the Site all surplus materials, all plant, equipment
and other items belonging to the Contractor and leave the area in a neat and
tidy condition.”

Add, as a new Clauses 2.3A and 2.3B, the following:

“Start of construction phase

 

2.3A

Notwithstanding clause 2.3 and without prejudice to any other obligation of the
Contractor, the Contractor shall not start the “Construction Phase” (as defined
in Regulation 2 of the CDM Regulations) in breach of Regulation 13 and 22 of the
CDM Regulations.

6

--------------------------------------------------------------------------------

 

Delivery up of Site

 

2.3B

Upon termination of the Contractor’s employment under this Contract, whether in
accordance with clauses 8.4, 8.5, 8.6, 8.9, 8.10 or 8.11 or otherwise or upon
termination of this Contract and whether or not any purported termination by the
Employer is disputed by the Contractor, the Contractor shall immediately bring
an end to the Works in an orderly manner and make safe the Site and the Works
and shall forthwith deliver possession of them to the Employer within 14 days of
termination. The Employer shall allow the Contractor a reasonable opportunity to
return to the Site to collect its plant and equipment (subject to the provisions
of clause 8.7).”

Supply of Documents, Setting Out etc.

Contract Documents

2.7.2Delete the words “for the purposes of regulation 10” and insert “to be
provided to the Contractor under regulation 4”

Construction Information

 

2.8

Renumber the existing Clause 2.8 as 2.8.1 and add the following new clauses:-

 

“2.8.2

The Contractor shall, not less than 10 working days before the Date of
Possession, provide to the Employer’s Agent two copies of the Programme for the
design and construction of the Works. Such programme should contain the
following information:-

-sufficient detail for the design and construction of the Works;

-well defined logic for the design and construction of the Works;

-a critical path for the works (with zero float); and

-be suitable as a tool for monitoring the design and construction of the Works.

 

2.8.3

The Contractor shall revise the Programme as appropriate from time to time if
and within 5 working days after it becomes apparent that the progress of the
Works is being delayed by any circumstances, or that a change of programme is
necessary to avoid or minimise delay, the Contractor shall supply the Employer’s
Agent with two copies of a suitably revised programme.

 

2.8.4

Each month the Contractor shall report to the Employer in writing comparing the
progress of the Works with the Programme current at that time, and promptly
advise the Employer of any delay or disruption to the Works and agree measures
with the Employer in respect of mitigation of any such delay or disruption of
the Works.”

Site boundaries

 

2.9

Renumber the existing clause 2.9 as 2.9.1 and add the following new clauses:-

 

“2.9.2

The Employer shall be responsible for making whatever arrangements are necessary
for obtaining ingress to or egress from the Site or to execute any work off-site
in order for the Contractor to carry out and complete the Works in accordance
with this Contract and the Contractor shall comply with all such arrangements.

 

2.9.3

The Employer shall be responsible for settling appropriate arrangements for such
access with the local highway or other appropriate authority and/or owners or
occupiers, as appropriate, and the Contractor shall comply with all such
arrangements.”

Discrepancies and Divergences

Preparation of Employer’s Requirements

2.11Delete the text of sub-clause 2.11 and substitute the following instead:-

“The Contractor has examined the Employer’s Requirements and subject to the
Conditions hereinafter contained, the Contractor accepts responsibility for any
design contained in the Employer’s Requirements and confirms that the Employer’s
Requirements are satisfied by the Contractor’s Proposals and the Contract Sum
Analysis”.

7

--------------------------------------------------------------------------------

 

Discrepancies in documents

Delete Clause 2.14 entirely and insert:

 

“2.14

Where there is a discrepancy within the Contractor’s Proposals or within the
Employer’s Requirements (including any non-compliance with the Statutory
Requirements) or a divergence between the Employer’s Requirements and the
Contractor’s Proposals, the Contractor shall notify the Employer in writing of
its proposed amendment to remove the discrepancy or divergence and (subject
always to compliance with the Statutory Requirements) the Employer shall decide
between the discrepant or divergent items or otherwise may accept the
Contractor’s proposed amendments and the Contractor shall be obliged to comply
with the decision or acceptance by the Employer.”

Design Work — liabilities and limitation

 

2.17.1

Delete the text of sub-clauses 2.17.1 and substitute the following instead:-

 

“2.17.1

The Contractor accepts responsibility for the design of the whole of the Works,
including (without limitation) any design contained in the Employer’s
Requirements, the Contractor’s Proposals and design developed after the
preparation of the Employer’s Requirements.”

 

2.17.4

Insert a new clause as follows:

“Neither party shall be liable to the other for any indirect, special or
consequential loss or loss of profit, loss of production, loss of contracts,
loss of use, loss of business, and loss of business opportunity”

 

2.17.5

Insert a new clause as follows:

“The Contractor’s liability under or in connection with this Contract shall be
limited to the Contract Sum. No action or proceedings under or in connection
with the Contract shall be commenced against the Contractor after the expiry of
12 (twelve) years from completion of the Works. Provided that this clause 2.17.5
shall not exclude or limit the Contractor’s liability for:

 

2.17.5.1

death or personal injury caused by the Contractor’s negligence; or

 

2.17.5.2

fraud or fraudulent misrepresentation

Add the following new sub-clauses:-

 

“2.17.4

The Contractor warrants and undertakes to the Employer that, in designing the
Works, the Contractor has exercised and will continue to exercise the Design
Duty of Care. The Contractor further warrants and undertakes that the Works
shall be designed using Good Industry Practice.

 

2.17.5

Without prejudice to the generality of sub-clauses 2.17.1 and 2.17.4, the
Contractor warrants and undertakes to the Employer that the Contractor has
exercised and will continue to exercise the Design Duty of Care to ensure that
the Works, when completed, will comply with any performance specification or
requirement included or referred to in the Employer’s Requirements and/or the
Contractor’s Proposals or to be reasonably inferred therefrom.”

 

2.17.4

The Contractor shall execute all works and things required necessary in order:-

 

2.17.9.1

to comply with the Environmental Protection Legislation;

 

2.17.9.2

to enable a fire certificate to be granted in respect of the Project (or any
relevant part or parts thereof); and

 

2.17.9.3

to satisfy any pre-requisites for the adoption of relevant part or parts of the
Works or a Section by the local authority or other relevant statutory authority
(including, without limitation, drainage, water, gas, electricity and
telecommunications authorities).

Without prejudice to the generality of sub-clause 2.17.4, the Contractor
warrants and undertakes that he has taken account of the requirements of the
local and all other competent authorities and the statutory requirements of the
relevant fire officer as may be necessary to ensure the adequacy of the design
of the Works and the construction of the Works, as contemplated or specified in
the Employer’s Requirements.

 

2.17.5

The Contractor shall procure:

 

2.17.5.1

that no mechanical or electrical services serving any part of the Site other
than the Premises shall pass through the Premises;

8

--------------------------------------------------------------------------------

 

 

2.17.5.2

that any plant and equipment and/or smoking areas located on the exterior of the
Premises or the remainder of the Contractor is positioned or suitably screened
so that it cannot be seen or heard from the interior of the Premises; and  

 

2.17.5.3

the carrying out of all mains services connections.

 

2.17.6

The Contractor shall perform and discharge and/or procure the performance and
discharge of all the functions, duties and obligations imposed upon a Principal
Contractor and Designers relative to the Works pursuant to the CDM Regulations.

 

2.17.7

The Contractor shall not specify for use or use and shall not permit or approve
for use in connection with the construction of the Works any goods, materials,
processes or substances which at the date of incorporation are not in accordance
with British or European Standards and Codes of Practice (and where in the case
of British or European Standards or Codes of Practice there is a range of
equivalent standard substances which are not in accordance with such other
equivalent standards) or substances which are not recommended or are identified
as being deleterious, unsatisfactory or of unsuitable quality having regard to
the provisions of the latest edition of the publication entitled “Good Practice
in the Selection of Construction Materials” published by the British Council for
Offices current as at the date of specification of the relevant goods etc or
substances, materials, products, techniques or methods known in the construction
industry, as at the date of incorporation in any part of the Works, to be
deleterious including substances, materials, products, techniques or methods
which have been publicised in the British Research Establishment Digest as
amended from time to time as being deleterious to health and safety or to the
durability of property in the circumstances in which they are used.

 

2.17.8

The Contractor has had the opportunity of inspecting the physical conditions
(including the sub-surface conditions) and other conditions of or affecting the
Site and shall be deemed to have fully acquainted himself with the same and to
have obtained all information available which may influence or affect the
execution of the Works. The Contractor shall have no liability for any
unforeseen ground conditions which would not have been reasonably foreseen by a
competent and experienced design and build contractor working on works similar
to the scope and size of the Works under this Contract. Such unforeseeable
ground conditions include contamination, sub-soil and sub-surface hazardous
conditions, materials or obstructions or adverse physical conditions. Any
instructions which the Employer may issue consequent on any such unforeseen
ground conditions shall give rise to a Change in the Works, an entitlement to an
adjustment of the Completion Date under clauses 2.23 to 2.25 and reimbursement
of loss and/or expense under clause 4.20. Any costs incurred as a result of such
unforeseen ground conditions shall be included within the Prime Cost.

 

2.17.9

The obligations and liabilities of the Contractor in terms of or arising out of
this Contract shall not be released, diminished or in any other way affected
by:-

 

2.17.9.1

any enquiry or inspection into any relevant matter which may be made or carried
out by or on behalf of the Employer or the Employer’s Agent;

 

2.17.9.2

the Employer or the Employer’s Agent including the value of any design, work,
materials or goods in any certificate or statement or any interim or final
payment or any certificate, written statement or notice pursuant to this
Contract;

 

2.17.9.3

any approval, admission, consent, comment, sanction, acknowledgement,
confirmation or advice made or given by or on behalf of the Employer or the
Employer’s Agent, or in any case in the absence thereof; or

 

2.17.9.4

the attendance at meetings by the Employer or the Employer’s Agent.

 

2.17.10

For the purposes of the Working Time Regulations 1998 (“the WTRs”) the
Contractor expressly agrees and warrants that neither the Contractor nor any of
his sub-contractors or any workers employed by the Contractor and/or his
sub-contractors are workers employed by the Employer. The Contractor further
agrees and warrants that he shall ensure compliance with the WTRs in relation to
his own workers and shall ensure that any sub-contractors comply with the WTRs
in respect of their workers. Further, the Contractor shall indemnify and keep
indemnified the Employer in respect of any claim which may be brought against
the Employer in any court, employment tribunal or other forum relating to any
breach of the WTRs committed by the Contractor or his sub-contractors or arising
from any failure on the part of the Contractor or his sub-contractors to
implement or comply with the WTRs.”

9

--------------------------------------------------------------------------------

 

Fees, Royalties and Patent Rights

Fees or charges legally demandable

2.18Delete the remainder of the clause from the words “and indemnify the
Employer against any liability resulting …” until the end of the clause.

Royalties and patent rights — Contractor’s indemnity

2.19Delete the remainder of the clause from the words “and the Contractor shall
indemnify the Employer …” until the end of the clause.

Unfixed Materials and Goods — property, risk etc.

Materials and goods — Sub-Contract

 

2.22

Delete existing Clause 2.22 and substitute the following instead:-

 

2.22.1

“The Contractor shall include appropriate provisions in every sub-contract,
contract of sale and/or supply agreement entered into or to be entered into by
the Contractor relative to the Works to ensure that the property in all
materials and goods incorporated or to be incorporated in the Works passes to
the Employer at the time that the value of such materials and goods is included
in an interim payment paid to the Contractor under this Contract.”

Adjustment of Completion Date

Fixing Completion Date

 

2.25.6.3

Delete the word “and” at the end of this sub-clause.

 

2.25.6.4

Delete “.” and substitute “; and” instead at the end of this sub-clause and add
the following new sub-clause:-

 

“2.25.6.5

the Contractor has complied at all times with his obligations under clauses
2.8.2 and 2.8.3”

Add the following new sub-clauses:-

 

“2.25.7

Notwithstanding the provisions of sub-clause 2.25 the Contractor shall not be
entitled to any extension of time where and to the extent that the Relevant
Event in question results from any negligence, omission, breach of statutory
duty, default or breach of contract on the part of the Contractor, his servants
or agents or any sub-contractor or supplier or their respective servants or
agents other than where such negligence is a Specified Peril;”

Relevant Events

 

2.26

Add the following in clause 2.26 after the words “clauses 2.24 and 2.25”:-

“(but only to the extent that such events are not consequent upon or
necessitated by omission, default or breach of contract or breach of statutory
duty of the Contractor, his servants or agents, or any Sub-Contractor or the
Consultants or their respective servants or agents and only to the extent that
the delay in the progress of the Works is not concurrent with a delay for which
the Contractor is responsible).”

 

2.26.2

Add the following after “instructions”:-

“(other than instructions wholly consequent upon or necessitated, or to the
extent that the same are wholly consequent upon or necessitated by omission,
default or breach of this Contract or breach of statutory duty by the
Contractor, its servants or agents or any sub-contractor, its servants or
agents).”

 

2.26.7

Insert the following at the end of clause 2.26.7:-

“provided that the Contractor shall have supplied any information required,
placed any necessary orders and otherwise performed his obligations under this
Contract in respect of such work as soon as reasonably practicable after the
date of this Contract so as not to delay or disrupt the local authority or
statutory undertaker in relation to such work.”

 

2.26.13

Delete the remainder of the clause from the word “which” in line 1 and replace
with “provided that the Contractor has used all reasonable endeavours to avoid
or reduce any such delay.”

 

2.26.14

Delete “force majeure” and replace with “any other occurrence or circumstances
amounting to Force Majeure”.

10

--------------------------------------------------------------------------------

 

Practical Completion, Lateness and Liquidated Damages

Practical completion

Delete clause 2.27 and substitute the following instead:-

 

“2.27

The Contractor shall give the Employer and the Employer’s Agent not less than 21
days’ notice (or such other period as may be agreed by the Employer acting
reasonably) of the date upon which the Contractor considers that Practical
Completion of the Works or a Section has been reached, he shall forthwith notify
the Employer and the Employer’s Agent thereof and shall provide them with
details of any works required to be executed which he considers do not prevent
the Works from being practically complete. The Contractor shall also provide his
proposals and programme for execution of such Works, which will be approved by
the Employer prior to issue of the Statement of Practical Completion.

Following receipt of such notification, the Employer’s Agent shall inspect the
Works or a Section and if he considers the Works or a Section to be practically
complete and the Contractor has complied with clauses 2.17.4 and 2.37 or has
complied sufficiently with clause 3.16.5 he shall give the Contractor (1) in the
case of the Works, a statement to that effect (“the Practical Completion
Statement”); and/or (2) in the case of a Section, a statement of practical
completion of that section (a “Section Completion Statement”) and Practical
Completion of the Works or a Section shall be deemed for all purposes of this
Contract to have taken place on the day named in such statement. The Employer’s
Agent may also issue a list of the works to be carried out by the Contractor
during the Rectification Period which the Contractor hereby undertakes to carry
out within an agreed timescale after receipt of such list and at no cost to the
Employer.

 

2.27.1

As a pre-requisite to the issue of the Practical Completion Statement the
Contractor shall provide to the Employer’s Agent 2 no. copies of the following:-

 

1.

the building control completion certificates and discharge of planning
conditions except and to the extent that where the discharge of planning
conditions requires the Employer to discharge a planning condition(s) in which
case the Contractor shall use best endeavours to provide appropriate assistance
and co-ordination to facilitate the Employer’s satisfaction of those planning
condition(s);

 

2.

all necessary Statutory Undertakers’ completion certificates;

 

3.

all test and commissioning certificates for Mechanical, Electrical and Plumbing
Installation other than certificates that are subject to post Practical
Completion testing and commissioning; and

 

4.

draft “as built” drawings, draft installation, operating and maintenance manuals
and draft Health & Safety file.

 

2.27.2

Not used.

 

2.27.3

Upon the issue of the Practical Completion Statement the Contractor shall
provide to the Employer’s Agent (and shall use best endeavours to do so within 2
months of the date of the issue of the Practical Completion Statement) 3 copies
(2 in paper and 1 in electronic format) of the following:-

 

1.

“as built” drawings including the run and installation of all drains, pipes,
cables and other services which are comprised in the Works and which run in,
upon, under or over the Site or off-site and all connections to previously
existing services and utilities together with all guarantees (including
manufacturer warranties and/or product guarantees) and installation, operating
and maintenance manuals complete with commissioning data and other appropriate
records and related certificates where available and all structural calculations
in respect of the Works as completed and of the design;

 

2.

amendments to Building Control certificate (if applicable);

 

3.

where applicable evidence of satisfactory completion of testing of gutters,
roofs and rainwater outlets; and

 

4.

Health & Safety file (in so far as applicable under the CDM Regulations).”

Defects

Schedules of defects and instructions

 

“2.35.2

Delete the wording in the last paragraph and substitute the following new
sub-clause:

11

--------------------------------------------------------------------------------

 

 

“2.35.3

The Contractor shall (at no cost to the Employer): 

 

(a)

make good any Emergency Defects (as defined below) as a matter of urgency within
24 hours of receiving the Employer’s instruction. “Emergency Defects” are those
defects, shrinkages or other faults which the Employer reasonably considers
directly affect the operation of the installation or have health and safety
implications. For example (but without limitation):

 

(i)

gas leaks;

 

(ii)

dangerous electrical faults;

 

(iii)

complete lighting failure;

 

(iv)

serious water leaks;

 

(v)

blocked drains;

 

(vi)

dangerous structures;

 

(vii)

breakdown of heating/AC system;

 

(viii)

breakdown of lift installation;

 

(ix)

failure of fire alarm system;

 

(x)

failure of security system;

 

(xi)

failure of ventilation system;

 

(xii)

failure of voice and data cabling; and

 

(xiii)

failure of hot and cold water services;

 

(b)

make good any Serious Defects (as defined below) within 7 days of receiving the
Employer’s instruction. “Serious Defects” are such serious defects, shrinkages
(particularly including shrinkage joints in areas of clinical operation) or
other faults which the Employer reasonably considers if left unattended would
lead to a situation whereby service would be affected; and

 

(c)

shall make good all other Routine Defects (as defined below) notified to the
Contractor within 4 weeks of receipt of the Employer’s instructions. “Routine
Defects” are all defects, shrinkages and other faults which are not Emergency
Defects or Serious Defects.

 

2.35.4

If the Contractor fails to comply with the Employer’s instruction within the
periods specified in Clause 2.35.3, the Employer may serve written notice on the
Contractor requiring compliance and if the Contractor does not comply with such
notice within twenty four hours for Emergency Defects and forty-eight hours for
Serious Defects or Routine Defects then the Employer may employ and pay other
persons to execute any work whatsoever which may be necessary to give effect to
such instruction and all reasonable costs properly incurred in connection with
such employment may be deducted by the Employer from the Contract Sum.

 

2. 35A.1

Clause 2.35.3 shall apply mutatis mutandis to any defect shrinkage or other
fault and to any items of incomplete work remaining at Practical Completion of
the Works or a Section, provided that it is notified to the Contractor not later
than 14 days after end of the Rectification Period.”

Procedures for rectifying defects

2.35BAdd as clause 2.35B:

“Without prejudice to the Contractor’s obligations under clauses 2.35 and 2.
35A, the Contractor shall comply with any procedures and requirements for making
good defects, shrinkages and other faults and shall make good any defects,
shrinkages and other within a reasonable time period, following receipt of
written notice to do so from the Employer. In the event the Contractor fails to
make good any defects, shrinkages or other faults within such reasonable time
period, the Employer may, without prejudice to his other rights under this
Contract, make an appropriate deduction from the Retention Bond (as defined in
Clause 4.17) in respect of defects, shrinkages or other faults not made good, in
accordance with the terms of the Retention Bond.”

Contractor’s Design Documents

As-built Drawings

 

2.37

Delete clause 2.37 and substitute the following:-

“The Contractor, in addition to his obligations under the CDM Regulations in
relation to information for the health and safety file, shall, before practical
completion of the Works or relevant Section supply for retention and use by the
Employer such Contractor’s Design Documents and related information as may be
specified in the Contract

12

--------------------------------------------------------------------------------

 

Documents or as the Employer may reasonably require that show or describe the
Works as built or relate to the maintenance and operation of them or their
installations.”

Copyright and Use

 

2.38

Delete clause 2.38 and substitute the following:

 

“2.38.1

The copyright in all designs, drawings, models, plans, specifications, design
details, photographs, brochures, reports, notes of meetings, C.A.D. materials
and any other materials prepared by the Contractor in connection with the Works
(whether in existence or to be made) and all amendments or additions thereto and
any works, designs or inventions of the Contractor incorporated or referred to
therein (for the purpose of this clause 2.38 hereinafter known as “the
Documents”) shall remain vested in the Contractor but the Contractor hereby
grants to the Employer an irrevocable royalty free non-exclusive licence to
copy, use and reproduce the Documents for any purpose in relation to the Works
including (but without limitation) the construction, completion, reconstruction,
modification, extension, repair, reinstatement, refurbishment, redevelopment,
maintenance, use, letting, promotion and advertisement of the Works provided
that the Contractor shall not be liable for the use of the Documents for any
purpose for which the Documents were not originally prepared. The said licence
shall carry with it the right to grant sub-licences and shall be transferable to
third parties without the prior consent of the Contractor.

 

2.38.2

The Contractor shall not be liable for the use of the sub-licences by third
parties for any purpose for which the Documents were not originally prepared.
The Contractor warrants that the use of the Documents for the purposes of the
Development wlll not infringe the rights of any third person.”

 

2.38.3

The Contractor warrants to the Employer and undertakes to procure that his Sub
Contractors and Suppliers shall waive any rights the Contractor, the
Sub-Contractors and/or Suppliers may have pursuant to Section 80 of the
copyright, Designs and Patents Act 1988.

 

2.38.4

The copyright licence shall subsist notwithstanding that the Contractor has
completed the Works in accordance with this Contract or that either the Employer
or the Contractor has terminated this Contract.”

Insert new clause 2.39 as follows:

“Confidentiality

 

2.39.1

Save as may be required by legislation or order of a court of competent
jurisdiction, the Contractor shall not disclose the existence of, nor any
details of this Contract (including the documents referred to therein) to any
employee, agent or third party except on a need to know basis, save with the
prior written consent of the Employer.

 

2.39.2

The Contractor shall regard as confidential, any information provided by or on
behalf of the Employer in relation to this Contract (including the documents
referred to therein), and shall ensure that its agents and advisers comply with
the terms of clause 2.39.1.

 

2.39.3

The obligations in clauses 2.39.1 and 2.39.2 do not apply to information already
in the public domain or to any disclosure required by law.”

Sub-Letting

Consent to Sub-Letting

 

3.3.2

Delete existing clause and substitute the following instead:-

“The Contractor shall not without the written consent of the Employer sub-let
the design of the Works. Such consent shall not be unreasonably withheld or
delayed but the Contractor shall remain wholly responsible for the design of the
Works in accordance with Clause 2.17 notwithstanding any such sub-letting.”

Conditions of Sub-lettings

 

3.4.2.3

Delete existing text and insert the following:-

“that each party to the sub-contract shall in relation to the Works and the site
comply with applicable CDM Regulations.”

13

--------------------------------------------------------------------------------

 

Employer’s instructions

Compliance with Instructions

 

3.5

Delete the words “need not comply to the extent that he makes reasonable
objection to it in writing to the Employer” and substitute the following
therefor:-

“shall be entitled to raise reasonable objections in writing to the Employer,
who, after considering any such objections, shall thereafter either confirm or
withdraw the instruction-in question.”

Instructions requiring Changes

 

3.9.4

Delete the words “pursuant to his obligations under regulation 20 (if he is the
CDM Co-ordinator) or regulation 22 of the CDM Regulations” and substitute the
following therefor:-

“pursuant to his obligations under the CDM Regulations (whether as contractor,
Principal Contractor, or designer).”

Inspection - Tests

 

3.12

Insert the following words immediately prior to the full stop at the end of
clause 3.12:

“or unless the opening up for such inspection or testing was required by reason
of any similar equivalent or associated works, materials or goods having been
shown by similar or previous inspection or testing not to be in accordance with
this Contract”

CDM Regulations

 

3.16

Undertakings to comply

 

3.16

After the words “notifiable” in the opening paragraph insert “or is one to which
CDM 2015 applies”.

 

3.16.1

After “CDM Co-ordinator” insert “or Principal Designer”.

 

3.16.2

After “CDM Co-ordinator” insert “or Principal Designer”.

 

3.16.3

After “CDM Co-ordinator” insert “or Principal Designer”.

 

3.16.5

After “CDM Co-ordinator” insert “or Principal Designer”.

Insert the following as a new clause 3.16.6:

“the Contractor warrants and undertakes to the Employer that:

 

(i)

he has performed and fulfilled and will continue to perform and fulfil the
duties imposed on him by the CDM Regulations, both in his capacity as a
“contractor” (as defined in the CDM Regulations) and as the Principal
Contractor; and

 

(ii)

he has performed and fulfilled and will continue to perform and fulfil the
duties imposed by the CDM Regulations on a “designer” (as defined in the CDM
Regulations); and

 

(iii)

he is competent to perform all duties imposed on him by the CDM Regulations;

 

(iv)

he has advised and supported and will continue to advise and provide support to
the Employer to assist the Employer in performing the duties imposed by the CDM
Regulations on a “client” (as defined by the CDM Regulations);”

Appointment of successors

 

3.17

After “CDM Co-ordinator” (each time it appears) insert “or Principal Designer”.

14

--------------------------------------------------------------------------------

 

Section 4              Payment

Delete the heading “Contract Sum and Adjustments”. Delete the existing clause
4.1 including the heading “Adjustment only under the Conditions” and substitute
the following instead:-

 

“4.1

The Employer shall pay the Contractor in accordance with the provisions of this
section 4:

.1 the Prime Cost; and

.2 the Management Fee; and

.3any direct loss and/or expense ascertained under clause 4.20 together the
“Contract Sum””

Delete clause 4.2 including the heading “Items included in adjustments” and
insert:-

 

“4.2

not used.”

Delete clause 4.3 including the heading “Taking adjustments into account” and
insert:

 

“4.3

not used.

 

4.4.1

Delete “The Contract Sum is exclusive of VAT and in” an substitute with “In”.”

 

4.7.1

Delete from “and whichever of the Alternatives...” to the end of the clause.

 

4.7.2

Delete the words “an amount equal to the Gross Valuation under clause 4.13 where
Alternative A applies, or clause 4.14 where alternative B applies, in either
case…” and substitute with:

“an amount being the sum of:

(a) the Prime Cost, ascertained under Appendix A in respect of costs incurred at
the date of the Interim Payment;

(b) a percentage instalment of the Management Fee, being the percentage of that
amount ascertained under clause 4.7.2(a) above.”

 

4.8.3

Delete the words: “Where Alternative B applies, for” and replace with “For”.

 

4.12.2

Delete the first four lines of the clause from “The Final Statement shall set
out” until “already paid by the Employer to the Contractor,” and substitute
with:

“The Final Statement shall state:

.1 the Prime Cost;

.2 the Management Fee;

.3 the amount in respect of any loss and/or expense ascertained under clause
4.20; and

The sum of the amounts already stated as due in Interim Applications.”

Delete clause 4.13 and insert:-

 

“4.13

not used.”

Delete clause 4.14 and insert:

 

“4.14

not used.”

 

4.17.2

Delete “in the terms set out in Part 3 of Schedule 6” in the third line and
substitute with:

“in the form attached to this Schedule of Amendments to these Conditions at
Appendix C”

Delete clause 4.18 and insert:-

 

“4.18

not used.”

Delete clause 4.19 and insert:-

 

“4.19

not used.”

15

--------------------------------------------------------------------------------

 

Section 5              Changes

 

5.1

After “clause 3.13” insert “or as a result of an identified deficiency in the
Contractor’s Proposals”.

 

5.1 .1 .2

Delete the words “the alteration of” and replace with “in the event that the
Employer instructs the Contractor to make an alteration in”.

Section 6              Injury, Damage and Insurance

Injury to Persons and Property

Liability of Contractor — personal injury or death

 

6.1

Add the following after the word “Works” on line 3 of the clause:-

“(including performance by the Contractor of his obligations under clause 2.35)”

 

6.2

Delete the existing clause 6.2 and substitute the following instead:-

“The Contractor shall be liable for (subject to the provisions of clause 2.17.5)
any expense, liability, loss, claim or proceedings in respect of any loss,
injury or damage whatsoever to or in respect of any third party physical damage
to property, real or personal (including any expense, liability, loss or claim
arising from but not limited to obstruction, trespass, nuisance or interference
with any rights of way, light, air or water) insofar as such loss injury or
damage arises out of or by reason of the carrying out of the Works and to the
extent the same is due to any negligence, breach of statutory duty, omission,
breach of contract or default of the Contractor, his servants or agents”

Add the following new sub-clause 6.3A:-

 

“6.3A

Liability of Contractor — Trespass, Nuisance etc.

 

6.3A.1

The Contractor shall insofar as reasonably practicable prevent any trespass,
nuisance (including without limitation, any such nuisance caused by noxious
fumes, noisy working operations or the deposit of any material or debris on the
public highway) or other interference with the rights and activities of any
adjoining or neighbouring landowner, tenant or occupier or any visitor to
property owned or occupied by such third parties or any utility company or
statutory undertaker arising out of the carrying out of the Works or of any
obligation pursuant to Clause 2.35 and which has been caused or contributed to
any act or omission of the Contractor, his servants or agents, or any other
person, his servants or agents, for whom the Contractor is responsible for the
purposes of Clause 6.3.

 

6.3A.2

For the avoidance of doubt, the Employer may issue to the Contractor such
instructions as he considers necessary if any injunction is granted or court
order is made in consequence of any such trespass, nuisance or interference, but
(save as aforesaid) no such instruction shall be construed as a Change in the
Employer’s Requirements.”

Insurance against Personal Injury and Property Damage

Contractor’s insurance of his liability

 

6.4.1

Delete the existing wording and insert, “Without prejudice to his obligation to
indemnify the Employer under clauses 6.1 and 6.2, the Contractor shall take out
and maintain a Policy in the sum of Five Million Pounds (£5, 000,000) Sterling
for each and every claim in respect of claims arising out of his liability
referred to in clauses 6.1 and 6.2 which:”

Insurance of the Works

Related definitions

 

6.8

 

All Risks Insurance

 

After “Site Materials” in line 2 of the definition of All Risks Insurance add
the following:-

 

 

 

 

 

 

 

 

 

“and the increased cost of construction of the incomplete Works”

16

--------------------------------------------------------------------------------

 

Professional Indemnity Insurance

Obligation to insure

 

6.12.1

Delete the word “and” where it appears at the end of the clause 6.11.2;

 

6.12.2

Delete “.” and substitute “; and” at the end of clause 6.11.3; and

Add the following new sub-clauses:-

 

“6.12.4

the insurance referred to in this clause 6.11 shall be with a well established
insurance office or underwriter of repute operating in the EU Market. As and
when the Contractor is reasonably required to do so by the Employer or the
Employer’s Agent, the Contractor shall produce documentary evidence that the
insurances required are being properly maintained;

 

6.12.5

the Contractor shall carry out its obligations under this Contract and shall
ensure that its servants or agents shall carry out their respective obligations
in such manner that all requirements, terms, conditions, stipulations and
provisos of the said insurance are at all time fully complied with; and

 

6.12.6

this Clause 6.11 shall continue to apply following the termination or
repudiation of this Contract for any reason.”

Assignment

General

 

7.1

Delete the existing clause and substitute the following instead:-

“Notwithstanding Clause 7.2 the Employer may assign any right or benefit under
this Contract (1) to a party acquiring the Employer’s interest in the Works
and/or (2) to any Provider of Finance at any time without the consent of the
Contractor and/or (2) to any other party at any time with the consent of the
Contractor (such consent not to be unreasonably withheld or delayed). The
Contractor shall not assign any right or benefit under this Contract without the
prior written consent of the Employer.”

Rights of enforcement

Add as a new clause 7.3:-

 

“7.3

The Contractor will not be entitled to contend that any person to whom this
Contract is assigned in accordance with clause 7.1 or 7.2.1 is precluded from
recovering under this Contract any loss incurred by such assignee resulting from
any breach of this Contract (whenever happening) by reason that such person is
an assignee and not a named party hereunder.”

Third Party Guarantees and Warranties

Add as new clause 7.4:

 

“7.4

The Contractor shall use its reasonable endeavours to procure (insofar as is
reasonably practicable) that all benefit, right and title to the guarantees and
warranties obtainable from manufacturers and suppliers of the key product plant
and materials in respect of the roofing, cladding and lift installation, are
issued directly to the Employer.”

Third Party Rights from Contractor

Clauses 7A to 7F

Delete existing clauses and substitute the following therefor:-

 

“7A

Contractor’s Collateral Warranties

The Contractor shall deliver to the Employer, within 28 days of the Employer’s
request, collateral warranties executed by the Contractor in favour of:-

 

7A.1

the Owner;

 

7A.2

each Tenant;

17

--------------------------------------------------------------------------------

 

 

7A.3

each Purchaser; and 

 

7A.4

each Purchaser’s Funder;

in the appropriate form set out at Part 1, Appendix B of the Schedule, subject
to such further amendments as may be requested by the Employer, (and duly
completed in accordance with the instructions contained therein) or in such
other form as may be approved by the Employer in writing (which approval shall
not be unreasonably withheld or delayed).

 

7B

Sub-Contractor’s Collateral Warranties

The Contractor shall deliver to the Employer, within 28 days of the Employer’s
request or (if later) within 14 days of the date of appointment by the
Contractor of a Sub-Contractor relative to the Works and before the
Sub-Contractor commences any part of the Works, collateral warranties from all
Sub-Contractors in favour of:-

 

7B.1

the Owner;

 

7B.2

the Employer;

 

7B.3

each Purchaser;

 

7B.4

each Tenant; and

 

7B.5

each Purchaser’s Funder;

in the appropriate form set out in Part 2, Appendix B of the Schedule, subject
to such further amendments as may be requested by the Employer, (and duly
completed in accordance with the instructions contained therein) or in such
other form as may be approved by the Employer in writing (which approval shall
not be unreasonably withheld or delayed) executed by all parties thereto with
the exception of the beneficiary.

 

7C

Sub-Contracts

The Contractor shall deliver to the Employer, within 28 days of appointments of
a Sub-Contractor a certified copy of the relevant Sub-Contract.

 

7D

Other Consultants

The Contractor shall not appoint any design consultants after commencement of
the Works without the prior written consent of the Employer. The Contractor
shall deliver to the Employer a copy of the new design consultant’s appointment
(in a form acceptable to the Employer) and collateral warranties in favour of
the parties referred to in clause 7B (all in a form acceptable to the Employer)
within 28 days of the new design consultant being appointed.

 

7F

Suppliers Guarantees

In addition the Contractor will use all reasonable endeavours to obtain prior to
the date of Practical Completion of the Works, such product or manufacturers
guarantees in favour of the Employer in relation to products, goods and
materials used in the Works, which would ordinarily be available to customers of
the relevant suppliers of those products, goods or materials.”

Section 8              Termination

Termination by Employer

Default by Contractor

 

8.4.1.2

Insert “(including falling to proceed regularly and diligently with the
completion of the Works)” after “Contract” in line 2 of sub-clause 8.4.1.2.

Consequences of Termination under Clauses 8.4 to 8.6

 

8.7.2.1

Add the following in line 1 after “(but not before)”:-

“within 10 working days of determination of the employment of the Contractor and
notwithstanding that validity of such determination may be challenged by the
Contractor deliver possession of the Site to the Employer and”

18

--------------------------------------------------------------------------------

 

 

8.11.1.2

Delete the existing clause and replace with “[Number not used]” 

Insert a new clause 10 as follows:-

 

“10

Ethical Conduct of the Parties

In the performance of their obligations under or in connection with this
Contract the parties, their agents and employees shall comply with all
applicable laws, rules and regulations including but not limited to the Bribery
Act 2010, any applicable European Union Directives and where appropriate the
OECD Convention of Combating Bribery of Foreign Public Officials in
International Business Transaction. Further each party shall notify the other
immediately in writing with full particulars in the event that they receive a
request from any public official or any other person of influence requesting
illicit payments. If a party is in breach of any term of this clause such breach
shall be deemed a material breach under this Contract and the other party shall
be entitled to terminate this Contract at any time on written notice with
immediate effect.”

Schedule 3 Insurance Option A

(New Buildings — AIl Risk Insurance of the Works by the Contractor)

 

A.1

Delete the words in the heading: “a Joint Names Policy” and substitute with “an
Insurance Policy”

Delete the words at the end of the first line: “a Joint Names Policy for All
Risks Insurance” and substitute with:

“an insurance policy for All Risks Insurance (the “Insurance Policy”)”

Delete the words in the fifth line: “Joint Names Policy” and substitute with:
“Insurance Policy”.

Delete the words in the final sentence: “Joint Names Policy” and substitute
with: “Insurance Policy”.

 

A.2

Delete each reference to: “Joint Names Policy” within the clause and substitute
with: “Insurance Policy”.

 

A.3

Delete the words:

“; and

.2 is a Joint Names Policy,”

 

A.4.1

Delete the words in the second line: “Joint Names Policy” and substitute with:
“Insurance Policy”.

 

A4.3

Delete the words at the end of the first line: “Joint Names Policy” and
substitute with: “Insurance Policy”.

 

A4.4

Delete the clause in its entirety.

 

A4.5

Delete the clause in its entirety.

 

A4.6

Delete the words in the third line: “Joint Names Policy” and substitute with:
“Insurance Policy”.

Signed for and on behalf of QUOTIENT BIOCAMPUS LIMITED

 

at Edinburgh

on December 3, 2015

by:

 

/s/ D.J.P.E. Cowan

 

 (Signature)

 

 

 

D.J.P.E. COWAN

 

 (Full name in CAPITALS)

Director

 

 

 

 

 

/s/ Nele Wordsworth Bhebhe

 

 (Signature)

 

 

 

NELE WORDSWORTH BHEBHE

 

 (Full name in CAPITALS)

Witness

 

 

 

 

 

C/O No 2 LOCHRIN SQUARE

 

 (Full address - witness only)

96 FOUNTAIN BRIDGE, EDINBURGH, EH3 9QA




19

--------------------------------------------------------------------------------

 

Signed for and on behalf of MW HIGH TECH PROJECTS UK LIMITED

 

at                                                  

on                           

by:

 

 

 

 

 (Signature)

 

 

 

 

 

 (Full name in CAPITALS)

Director/Company Secretary/Authorised Signatory

 

 

 

 

 

 (Signature)

 

 

 

 

 

 (Full name in CAPITALS)

Director/Witness

 

 

 

 

 

 

 

 (Full address - witness only)

 

 

 

 

 

20